DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:
	In line 4 of claim 1, --multiple variety-- should be inserted before “seed” to provide proper antecedent basis. 
In line 2 of claim 4, --multiple variety-- should be inserted before “planter” to provide proper antecedent basis. 
In line 1 of the abstract, “is provided” should be deleted to remove implied phraseology from the abstract.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-5 are allowed.



Comments on Allowability
	Claims 1-5 of the instant application 16/591,945 are considered to define over the prior art of record (specifically Wendte et al. US 2016/0143212 A1) for the same reasoning as set forth in pages 10-14 the response dated August 19, 2019 in parent application 15/678,215.

Reasoning for No Double Patenting Rejection being made
	No double patenting rejection is being made between claims 1-5 the instant application 16/591,945 and parent application 15/678,215 (which became U.S. Patent No. 10,524,410 B2) since claims 1-5 of the instant application 16/591,945 correspond to claims 15-19 restricted out in parent application 15/678,215 (which became U.S. Patent No. 10,524,410 B2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



November 17, 2021